PER CURIAM The City Council of Clarendon attempted to end a longstanding dispute between the council and a commissioner of the Housing Authority for the City of Clarendon by removing one of the commissioners. The finding by the city council was taken to the circuit court for review by a writ of certiorari, and the circuit court remanded to the council for additional action. The city reaffirmed its prior action by amendings its findings of fact. The circuit court then approved the action taken by the council. Many points are argued on appeal, but we do not reach any of them because we affirm the trial court pursuant to our Rule 9(d). The appellant failed to abstract the charges and findings made against him by the city and also failed to abstract the exhibits. These items should have been abstracted as they were necessary for an understanding of all questions presented to this Court for decision. The appellee could have called appellant’s error to our attention or abstracted the missing items itself. However, this was not done, and we are left with an abstracted record which is insufficient to enable us to understand the case. Reliable Finance Company v. James H. R. Rhodes et al, 252 Ark. 1077, 483 S.W. 2d 187 (1972); Dyke Industries v. Johnson Const. Co., 261 Ark. 790 (1977); Hirrill v. L. R. Civil Service Comm’n., 259 Ark. 226 (1976); Tudor v. Tudor, 247 Ark. 822, 448 S.W. 2d 17 (1969); Davidson v. Messing, 214 Ark. 227, 215 S.W. 2d 138 (1949). Affirmed under Rule 9(d).